Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Samir A. Bhavsar. (Reg # 41617) on 06/13/2022.

The application has been amended as follows: 

Claim 14. (Currently Amended) A computer program product comprising executable instructions stored in a non-transitory computer readable medium, said instructions, [[ when executed by a processor causes the processor to emulate a correlithm object converter in a 5correlithm object processing system configured to: 
receive an input signal at one of a first input and a second input, wherein: the first input is configured to receive real world values; and the second input is configured to receive correlithm objects; 
provide a first output signal in response to receiving the input signal at the first 10input, wherein providing the first output signal comprises: 
identifying a real world value in a converter table based on the input signal, wherein the converter table identifies: 
a set of real world values; and 
a set of correlithm objects corresponding with the set of real 15world values, wherein each correlithm object is an n-bit digital word of binary values; 
fetching a correlithm object linked with the real world value; and 
outputting the identified correlithm object as the first output signal; and 
provide a second output signal in response to receiving the input signal at the 20second input, wherein providing the second output signal comprises: 
determining distances between a received correlithm object and each of the correlithm objects in the converter table, wherein the distance between the received correlithm object and a correlithm object in the converter table is based on differences between a digital word representing the received 25correlithm object and digital words representing each of the correlithm objects in the converter table; 
identifying a correlithm object from the converter table with the shortest distance;
fetching a real world value from the converter table linked with the 30identified correlithm object; and 
outputting the identified real world value as the second output signal.




The following is an examiner’s statement of reasons for allowance:

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a converter engine” and a “a logical switch” in claims 1 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding independent claims 1,8 and 14, none of the cited arts in combination disclose or suggests “receive an input signal at one of a first input and a second input, wherein: the first input is configured to receive real world values; and the second input is configured to receive correlithm objects; provide a first output signal in response to receiving the input signal at the first 10input, wherein providing the first output signal comprises: identifying a real world value in a converter table based on the input signal, wherein the converter table identifies: a set of real world values; and a set of correlithm objects corresponding with the set of real 15world values, wherein each correlithm object is an n-bit digital word of binary values; fetching a correlithm object linked with the real world value; and outputting the identified correlithm object as the first output signal; and provide a second output signal in response to receiving the input signal at the 20second input, wherein providing the second output signal comprises: determining distances between a received correlithm object and each of the correlithm objects in the converter table, wherein the distance between the received correlithm object and a correlithm object in the converter table is based on differences between a digital word representing the received 25correlithm object and digital words representing each of the correlithm objects in the converter table; identifying a correlithm object from the converter table with the shortest distance; fetching a real world value from the converter table linked with the 30identified correlithm object; and outputting the identified real world value as the second output signal.”, therefore claims 1, 8 and 14 are allowed. Dependent claims 2-7, 9-13 and 15-20 depends directly or indirectly on claims 1, 8 and 14, therefore they are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669